Title: [Tuesday March 10. 1778.]
From: Adams, John
To: 


      Tuesday March 10. 1778. We espied a Sail and gave her chace. We soon came up with her, but as we had borne directly down upon her, she had not seen our Broadside and knew not our force. She was a Letter of Mark, with fourteen Guns, Eight nines and Six Sixes. She suddenly turned and fired a broadside into Us, but did Us no other damage, than by cutting some of our rigging, piercing some of our Sails, and sending one of her Shot through our Mizzen Yard. I happened to be standing in the gang Way between the Quarter Deck and the Main Deck, and in the direction from the Ship to the Yard, so that the Balls flew directly over my head. We upon this Salutation, turned our broadside towards her. As soon as she saw this she struck her colours. Our Sailors were all in a rage to sink her for daring to fire. But Captain Tucker very promptly and prudently ordered his Officers not to fire, for he wanted the Egg, without breaking the Shell. I suspected however that the Captain of the Prize knew our force better than he pretended, and that he discharged his Broadside, that he might have it to say that he had not surrendered his Ship, without firing a Gun.
      The Prize was the Ship Martha, Captain Mclntosh from London to New York, loaded with a Cargo of great Value. The Captain told me that seventy thousand Guineas had been insured upon her at Lloyds and that she was worth Eighty thousand. The Behaviour of the Captain was that of a Gentleman, and he bore his misfortune with fortitude but his Mate cryed like a Child in despair. The Sailors seemed to me to felicitate themselves that it was not a British Man of War, and that they were not impressed. There were two Gentlemen on board as Passengers. Mr. R. Gault was One, and Mr. Wallace of New York the other. There were two young Jews, on board. That and the next day were spent in dispatching the Prize, under the command of the third Lieutenant, Mr. Wells to Boston.
      We soon fell in chace of another Vessell, and overtaking her, found her to be a French Snow, from Bourdeaux to Miquelon. We then saw another Vessell, chaced and came up with her. She proved to be a French Brig from Marseilles to Nantes. This last cost Us very dear.... Mr. Barrons our first Lieutenant, attempting to fire a Gun as a Signal to the Brigg, the Cannon burst, and tore in pieces the right leg of this worthy officer so that the Surgeon was obliged to amputate it, a little below the Knee.
      I was present at this afflicting Scaene, and, together with Captain Tucker, held Mr. Barron in our Arms, while the Doctor put on the Turnequett and cutt off the Limb. Mr. Barron bore it with fortitude, but thought he should die, and his principal concern seemed to be for his family.
      I could not but think the fall of this officer, a great loss to the PublicUnited States. His Prudence, moderation, Attention and Zeal were qualities much wanted in our Infant Navy. He was by Birth a Virginian.
      He said he had a Mother, a Wife and Children who were dependant on him and in indigent Circumstances, and intreated me to take care of his Family. I promised him, that as soon as I could write to America I would recommend his Family to the Care of the Public as well as of Individuals. I recollect to have done something of this: but the Scenes of distraction in which I was soon involved, I fear, prevented me from doing so much as I ought to have done, and I feel it, to this hour to be one of the omissions which I ought to regret.
     